           Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 1 of 31                               FILED
                                                                                               2021 Mar-29 AM 10:48
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 RANDY ALBRIGHT,                                  )
                                                  )
           Plaintiff,                             )
                                                  )
 v.                                               )    Case No.: 2:18-cv-01005-JHE
                                                  )
 LOWE’S HOME CENTERS, LLC,                        )
                                                  )
           Defendants.                            )
                                                  )

                                 MEMORANDUM OPINION1

       Plaintiff Randy Albright (“Albright” or “Plaintiff”) brings this employment discrimination

action against Defendant Lowe’s Home Centers, LLC (“Lowe’s”), contending Lowe’s failed to

promote him because of his age in violation of the Age Discrimination in Employment Act

(“ADEA”). (Doc. 1). Lowe’s has moved for summary judgment on Albright’s sole claim. (Doc.

25). Albright opposes that motion, (doc. 29), and Lowe’s has filed a reply in support, (doc. 30).

The motion is fully briefed and ripe for review. (Docs. 26, 29 & 30). For the reasons stated more

fully below, Lowe’s motion is GRANTED.

                                        Standard of Review

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 9).


                                                 1
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 2 of 31




to judgment as a matter of law.” Rule 56 “mandates the entry of summary judgment, after adequate

time for discovery and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving

party bears the initial burden of proving the absence of a genuine issue of material fact. Id. at 323.

The burden then shifts to the nonmoving party, who is required to “go beyond the pleadings” to

establish there is a “genuine issue for trial.” Id. at 324. (citation and internal quotation marks

omitted). A dispute about a material fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

       The Court must construe the evidence and all reasonable inferences arising from it in the

light most favorable to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157,

(1970); see also Anderson, 477 U.S. at 255 (all justifiable inferences must be drawn in the non-

moving party’s favor). Any factual disputes will be resolved in the nonmovant’s favor when

sufficient competent evidence supports the nonmovant’s version of the disputed facts. See Pace

v. Capobianco, 283 F.3d 1275, 1276-78 (11th Cir. 2002) (a court is not required to resolve disputes

in the non-moving party’s favor when that party’s version of the events is supported by insufficient

evidence).    However, “mere conclusions and unsupported factual allegations are legally

insufficient to defeat a summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th

Cir. 2005) (per curiam) (citing Bald Mtn. Park, Ltd. v. Oliver, 836 F.2d 1560, 1563 (11th Cir.

1989)). Moreover, “[a] mere ‘scintilla’ of evidence supporting the opposing party’s position will




                                                  2
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 3 of 31




not suffice; there must be enough of a showing that the jury could reasonably find for that party.”

Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252).

                                     Summary Judgment Facts

       Albright has worked for Lowe’s since 1998. (Deposition of Randy Albright, doc. 28-1

(“Albright Depo.”) at 9 (27:9-11)). He has worked as a Lead Receiver/Stocker at Lowe’s Inverness

location in Birmingham, Alabama since 2005. (Id. at 17 (59:11-61:3)). At the time of the events

giving rise to this lawsuit, Albright was 60 years old. (Declaration of Randy Albright, doc. 29-1

(“Albright Decl.”) at ¶ 4).

       Albright is a good employee, well-liked by his coworkers and described by his former

assistant store manager (“ASM”) Timothy “Tim” Shelley (“Shelley”), as “highly reliable, hard

worker, great work ethic.” (Deposition of Wayne Jones, doc. 28-3 (“Jones Depo.”) at 22 (74:10-

20); Deposition of Brad Sloan, doc. 28-4 (“Sloan Depo.”) at (86:10-21); Deposition of Timothy

Shelley, doc. 28-7 (“Shelley Depo.”) at 14 (44:15-45:22)).

           A. Night Stocking Manager Position

       Due to increased store volume, Lowe’s created a new Night Stocking Manager position at

the Inverness store in late 2017. (Jones Depo. at 15-16 (49:23-51:12)). The Night Stocking

Manager’s responsibilities included supervising the night stocking team to ensure that incoming

merchandise was placed in the correct location (on a shelf, in top stock, or in storage). (Shelley

Depo. at 36 (131:14-132:11)). Like all job openings at the Inverness store, this position was posted

internally for several days, then posted externally. (Jones Depo. at 14-15 (45:19-47:19)). Several

dozen candidates applied for the job, including Albright and Nethanlius “Nate” Mitchell

(“Mitchell”), a 43-year-old fellow Receiver/Stocker at the Inverness store. (Jones Depo. at 18



                                                 3
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 4 of 31




(58:21-59:5), 22 (74:10-77:18); Deposition of Nethanlius Mitchell, doc. 28-9 (“Mitchell Depo.”)

at 5 (7:11-12)).

       Human Resources Manager Wayne Jones (“Jones”), who was in his mid-50s, reviewed the

applications and determined which candidates would be interviewed for the position. (Jones Depo.

at 15 (48:10-14); Sloan Depo. at (92:22-93:13)). Ultimately, Jones selected Albright and Mitchell

for interviews. (Jones Depo. at 22 (74:10-76:9)). Lowe’s guidelines previously recommended

interviewing at least three people for a position. (Id. at 34 (122:3-123:7)). However, in November

2017—prior to the interviews in this case—Lowe’s eliminated this recommendation, although it

had not updated its form to reflect the change by the date of the interviews. (Deposition of Kathy

Seifried, doc. 28-6 (“Seifried Depo.”) at 18-19 (61:15-62:4); Shelley Depo. at 13 (39:14-20)).

Jones testified that he “might have . . . made phone calls” to other candidates, but could not recall

selecting any of them and did not recall why that was the case. (Jones Depo. at 19 (63:21-65:2),

34 (122:3-123:7)). In any event, no other candidates were interviewed. (Id. at 19 (63:21-65:2)).

       Albright had more years of relevant employment with Lowe’s than Mitchell at the time of

the interview process, as well as more years of relevant retail experience, experience related to

receiving and stocking, and experience preventing shrink. (Id. at 33 (118:1-120:12)). Albright

had also been performing many of the job duties of the Night Stocker Manager position as Lead

Receiver/Stocker. (Sloan Depo. at 19-21 (65:2-67:17, 69:8-15, 70:7-71:23), 25 (86:10-87:9); doc.

28-5 at 11-12). By contrast, Mitchell had only worked at the Inverness store as a Receiver/Stocker

in October 2017 (although he had previously worked at the Hoover, Alabama Lowe’s from 2013

or 2014 to 2016). (Mitchell Depo. at 9 (24:20-25-1), 16 (53:1-8)). Mitchell’s application also

contained multiple inaccuracies regarding his experience and qualifications for the Night Stocking



                                                 4
           Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 5 of 31




Manager position (Jones Depo. at 29-30 (102:15-106:22); Mitchell Depo. at 26 (90:4-93:14); doc.

28-5 at 17-21; doc. 28-9 at 56-61).

            B. Interviews

       Jones chose ASM Brad Sloan (“Sloan”) and ASM Shelley to conduct interviews with the

two candidates.2 (Jones Depo. at 20-21 (69:6-72:10)). Jones provided a packet to both ASMs

containing interview worksheets and the candidates’ applications. (Id.). Sloan and Shelley each

testified they played no role in selecting candidates for interviews. (Sloan Depo. at 28 (100:21-

101:1); Shelley Depo. at 23 (78:12-79:21)). However, Shelley testified he understood Jones had

coordinated with Sloan to select who would be interviewed. (Shelley Depo. at 13 (38:15-19)).

       Lowe’s provides an interview packet containing predetermined questions and a matrix for

interviewers to evaluate candidates’ answers. (Doc. 28-5 at 25-46; Albright Depo. at 11 (35:3-8),

23 (83:4-84:8); Mitchell Depo. at 29-30 (103:20-106:7)). Prior to the interview, the interviewer is

instructed to read a series of statements to the applicant, including the following: “Before we begin

with the formal interview questions, tell me a little bit about your previous work experience and

what interests you about this job.” (Doc. 28-5 at 26). The instructions indicate the interviewer is

to “ask the lead question for each competency and ask probing questions when you need more

information.” (Id.). The scoring matrix ranges from 1, which is “Ineffective,” to 7, denoting




       2
         Sloan’s account of the decision to have him conduct the interview differs somewhat. In
Sloan’s recounting, Store Manager Ken Dixon was out on medical leave at the time, and Interim
Store Manager Rodney Geeslin asked Sloan to conduct the interviews in what Sloan assumed was
the mistaken belief that the Night Stocking Manager position would fall under Sloan’s purview.
(Sloan Depo. at 28-29 (98:11-100:20, 103:17-104:8), 31 (110:22-111:14)). Sloan testified he
believed Geeslin was confused by an ongoing corporate restructure. (Sloan Depo. at 28 (99:3-
100:3), 31 (110:22-112:16)).


                                                 5
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 6 of 31




“Master or Role Model.” (Id. at 27). Underneath the matrix is some guidance— “behavioral

anchors”—indicating what sorts of responses fall into each category. (Id.; doc. 28-3 at 69). For

example, a candidate’s answer might reflect a rating more towards the “Ineffective” or “Limited

Competence” (i.e., 1 or 2) end of the range in the category of Getting Organized by providing an

example that “was trivial in nature and did not include challenging demands,” while a candidate

might achieve an “Advanced Competence” or “Master or Role Model” rating (i.e., 6 or 7) for

providing “an example of a significant and challenging situation that included several substantial

demands.” (Doc. 28-5 at 27). The instructions provided to interviewers indicate a “rating of 3

(Approaching Solid Competence) would indicate behaviors mostly in the middle box, but maybe

one or two behaviors in the low end box. A rating of 6 (Advanced Competence) would indicate

behaviors mostly in the high end box but maybe one or two behaviors in the middle box.” (Doc.

28-3 at 69). At the end, the packet states: “The applicant with the highest Average Interview Score

should be selected. If an applicant with a lower score is selected, the reason for this decision must

be documented below, only on the selected applicant’s interview guide.” (Doc. 28-5 at 35, 46).

The instructions also list numerous topics to avoid during interviews, including “age/date of birth.”

(Doc. 28-3 at 69).

   1. Brad Sloan Interviews

       Sloan conducted the first interview of both candidates on January 19, 2018. (Doc. 28-5 at

25-46). Sloan had attended an offsite development meeting for ASMs in 2011 including some

training on the interview process, but most of his training came from hands-on experience with

other managers. (Sloan Depo. at 17-18 (57:17-60:12)). Sloan’s grading was based on a subjective

judgment of which candidate’s answer he felt had better fit the question. (Id. at 17 (55:1-4)).



                                                 6
           Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 7 of 31




       Prior to his interview with Albright, Sloan stated “you and I don’t usually get interviews.”

(Albright Depo. at 25 (92:9-93:9)). Based on Sloan’s tone of voice and his similar age, Albright

interpreted this statement as a derogatory remark and responded, “Are you referring to my age?”

(Id. at 26 (96:17-97:7); Declaration of Randy Albright, doc. 29-1 (“Albright Decl.”) at ¶ 9). Sloan

did not deny the allegation, but instead “just kind of laughed it off.” (Albright Depo. at 26 (97:8-

10)). Jones testified Sloan had admitted to the comment but characterized this as a joke, while

Sloan denied making the comment at all. (Jones Depo. at 41 (151:10-152:19); Sloan Depo. at

41:15-20)). 3

       During the interview, Sloan told Albright that Albright was qualified for the position and

stated he knew Albright could do the job. (Albright Depo. at 27 (99:12-23), 33 (122:4-11)). Sloan

was familiar with Albright’s performance. (Sloan Depo. at 18-19 (61:13-18, 64:4-8), 29 (102:9-

11)). Conversely, Sloan had not observed Mitchell working prior to the interview. (Id. at 29




       3
           Although Albright testified at his deposition this was the only time management
commented on his age during his employment, (Albright Depo. at 26-27 (97:16-8)), Albright
points to another age-related incident in his declaration in opposition to summary judgment: a
storewide meeting (prior to his application for the Night Stocking Manager position) at which
Sloan “pointed [Albright] out as the oldest employee at the store.” (Albright Decl. at ¶ 5). Sloan
testified he had recognized Albright as meeting the milestone of being the “most senior tenured”
employee at the location, but denied saying Albright was the oldest employee. (Sloan Depo. at
14-15 (44:16-49:7)). For summary judgment purposes, to the extent it is relevant, the undersigned
resolves this conflict in Albright’s favor.
         In a short footnote, Lowe’s contends Albright’s statement in his declaration “is a sham and
should be disregarded, (doc. 30 at 2, n.1), but beyond a citation to Tippens v. Celotex, Corp., 805
F.2d 949, 9554 (11th Cir. 1986), it does not support this with any argument. Although the sham
affidavit doctrine—which prohibits a party from contradicting clear deposition testimony through
a later affidavit, see Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1161 (11th Cir. 2012)—might
apply, a single sentence in a footnote is not an adequate means of raising an evidentiary objection.
In any case, considering this incident does not affect the undersigned’s ultimate conclusion.


                                                 7
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 8 of 31




(102:3-11)). Sloan did not explicitly ask Mitchell about his prior work experience, despite this

question appearing on the interview instructions. (Sloan Depo. at 40 (148:8-149:10)).

       Sloan’s notes reflect the following answers from the candidates:

                                         ALBRIGHT                                   MITCHELL

 1. Tell me about a time    Most priority - label or number them –   Buffalo Rock –
 when you had several       make adjustments on what is needed
 priorities competing for   depending on task.                       Supervisor – lots of responsibility @
 your time and attention.                                            one time

                                                                     Trains, learns scheduling, classes or
                                                                     responsibilities

                                                                     Got his assist to train and help repair
                                                                     how to be help with new employees

                                                                     Delegate tasks

                                                                     Check back to ensure tasks were
                                                                     completed

                                                                     Multitasking – took a deep breath!!!

 2. Think about a complex   Tackle the situation                     Att & Buffalo Rock –
 project you led. Talk
 about your process for     Talk with co workers on their opinion    Buffalo Rock sponsors Regions Golf –
 assigning tasks,           in getting task done
 monitoring progress, and   Monitor the process – how are we         Setting up booths, who had experience
 giving feedback.           going to accomplish the task             found out what their strengths were to
                                                                     help set up and maintain the event – got
                                                                     them in 3 man teams, got one person in
                                                                     charge of the team – walkie talkies to
                                                                     help communicate

                                                                     Shift members to help struggling
                                                                     members

                                                                     Task completed

 3. Tell me about a time    Several situations, most time provide    Store #620 – Unload trucks
 when you took a complex    the best possible solution – most were
 situation or issue and     not complex but just different –         Just 2 people there to unload the truck
 provided a simple and
 actionable solution.       See best way to solve or answer the      Had to recruit help throughout the store
                            situation
                                                                     Worked as a team – got truck unloaded




                                                    8
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 9 of 31




                                                                      then he went back to sale floor to help
                                                                      get returns & zoning done - teamwork

4. Describe a time when      Encourage –                              Buffalo needed volunteers for some
you motivated an             Lot of freight                           overnight help get them set up @ Fort
individual or team to                                                 Walton (treated dinner out of his own
achieve a very challenging   Lots – Encourage the team by talking     pocket)
goal.                        through the issues


5. Think about a time        Based on information, explain to them    Att – Cust. Sales – Bundle Packages
when you were                how to best do it – if unclear then      How to Lead the customer
responsible for explaining   would ask and follow up w/new            Assigned 5 people – Set up a mock
a new process or way of      members                                  training class
doing something to your                                               How to go into Bundle package sale
team or peers.                                                        Teach/Relax
                                                                      Group got high market sales

6. Describe a time when a    Re ask – “what can I do?”                Lanes – Cynthil 620
customer was not satisfied   Slow it down, find out what their true
with a situation that you    issue is                                 Went to plumbing. Black iron tubs
handled.
                                                                      Two types – order the tub – dissatisfied
                                                                      with the tub

                                                                      Was not what she was showed by Nate

                                                                      Had to work with customer to rectify
                                                                      She calmed down

                                                                      Ordered the right tub

                                                                      What she thought was not what came in

7. Tell me about a time      Sometimes people don’t work the          Buffalo Rock-
you worked hard to           same.                                    Supervisor position was given to Nate
overcome differences with                                             after person didn’t get the position
someone and develop a        Worked together – focus on what the      Didn’t want to help –
positive working             situation is                             Dismissed the situation w/the teammate
relationship with that                                                Asked and found out no problem
person.                      Keep outside problems outside            Actions seem different


8. Describe a time when      Seasonal –                               Tool Program @ Buffalo Rock
you set a goal that had an   Personal when can’t finish with          Got together - Looked @ how they
important impact on the      getting freight off cabinet aisle-       could set up a new program for new
store’s or company’s         Get everything up so customer has        employees – all the old tools could be
bottom line.                 product available                        exchanged for credit
                                                                      Harbor Freight – get a discount and
                                                                      helped with new employees would have




                                                      9
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 10 of 31




                                                                 the tools needed.


(Doc. 28-5 at 25-46; Declaration of Brad Sloan, doc. 28-11 (“Sloan Decl.”) at ¶ 4). Adding up the

scores on the matrix, Sloan gave Albright an interview score of 32 (an average interview score of

4.0) and Mitchell a score of 46 (an average interview score of 5.8). (Doc. 28-5 at 35, 46).

       Sloan testified that after conducting the interviews, he realized that he was interviewing for

“an area that wasn’t in my area of operations in the store . . . .” (Sloan Depo. at 29-30 (103:17-

106:9). Sloan felt that ASM Shelley, under whom the Night Stocking Manager would work after

the restructure, should make the hiring decision. (Id. at 29-31 (103:17-106:9, 110:22-111:14)).

After completing the interview, Sloan met with Shelley and told Shelley whom he had interviewed

and that he did not feel like he should make the hiring decision; Shelley does not recall Sloan

telling him anything else, including anything about either candidate or interview. (Shelley Depo.

at 24 (82:11-83:12)).

   2. Tim Shelley Interview

       Like Sloan, Shelley had received training on interviewing through “hands-on” training with

his coworkers, including other ASMs. (Shelley Depo. at 8 (21:2-10)). However, Shelley could

not identify any specific formal training regarding interviewing candidates. (Id. at 8-9 (20:20-

21:1, 22:11-22)). Shelley received an interview worksheet and read it, but did not recall receiving

any more specific guidelines on interviewing, scoring the interview, or selecting the person to hire.

(Id. at 9 (22:23-24:17)).

       Prior to conducting interviews with the candidates, Shelley entered Jones’s office and

retrieved Sloan’s completed interview packet. (Shelley Depo. at 31 (110:21-111:6)). This was

not Shelley’s usual practice; instead, he did so because of what he testified were, in his experience,


                                                 10
           Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 11 of 31




the unusual circumstances of having two interviewers conduct separate interviews. (Id. at 30

(107:11-108:14)). Shelley assumed he should be writing his notes on the same packet as the

previous interviewer. (Id. (108:15-109:1)). Shelley obtained Sloan’s completed packet for

Mitchell, but did not recall picking up the packet for Albright. (Id. (109:21-23). This was

inconsistent with Lowe’s guidelines and contrary to Lowe’s training. (Jones Depo. at 35-36

(129:19-131:5); Seifried Depo. at 42:3-43:11, 44:10-23). In his deposition, Jones agreed that this

either showed a violation of training and policy or a lack of proper training. (Jones Depo. at 37

(134:1-135:6)). Shelley was not ultimately disciplined or reprimanded for this. (Jones Depo. at

36-37 (131:14-133:2, 134:1-14)).

       Shelley used Sloan’s interview worksheet when he interviewed Mitchell on January 22,

2018, writing his notes and scores next to Sloan’s. (Doc. 28-5 at 25-35; Shelley Depo. at 30 (107:8-

108:20)). Shelley did not review Sloan’s notes about Mitchell. (Shelley Depo. at 31 (111:22-

112:8)). He did not do the same for Albright, whom he interviewed second; after Shelley

conducted Mitchell’s interview, Jones informed him that he “cannot be making notes on another

manager’s interview packet, and [Shelley] did not repeat that same mistake a second time.” (Id.

(110:4-20)). So Shelley used a clean interview packet for Albright’s interview, which occurred on

January 23, 2018. (Id. (110:15-111:6); doc. 28-8 at 16-26).4

       Although Shelley testified he believed it is important to know about a candidate’s work

experience, he did not recall asking Mitchell about the work experience listed on his resume and




       4
          Shelley erroneously listed the interview dates as “1/22/19” and “1/23/19.” (See doc. 28-
8 at 2, 16).


                                                11
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 12 of 31




stated he did not ask Mitchell about the listed leadership experience. (Sloan Depo. at 26 (92:7-

93:15); Mitchell Depo. at 28 (100:13-101:13)). Instead, Shelley testified that while he generally

does not discuss what is on a candidate’s resume, he invites interviewees to provide examples in

response to interview questions that might highlight prior work experiences. (Shelley Depo. at 25

(87:5-15)). Shelley testified he trusted the assessment of HR to review candidates’ resumes and

assess whether the resume presents concerns. (Id. (87:22-89:4)).

       Shelley’s notes from the two interviews read as follows:

                                         ALBRIGHT                                   MITCHELL

 1. Tell me about a time    Church event the team member have         Working at Buffalo Rock was just
 when you had several       different tasks. He might assist          promoted to supervisor. Had a training
 priorities competing for   someone in financial room. He would       program to create and training
 your time and attention.   seek a subject matter expert to fill in   curriculum and team to schedule. Had to
                            one job then return and pick up his       evaluate each person at the end of
                            first load. If having multiple tasks,     training. Had to sit down and write out a
                            prioritize based on urgency. Prioritize   plan. Made someone a lead man and set
                            customers based on their need. Got to     up code of conduct. His next task was to
                            make sure things are right. Make up a     schedule people’s breaks and lunches
                            check list, prioritize based on demand.   and properly plan it. Used Microsoft
                            Trickle down. Likes to always finish      Word to track tasks. Multitasking means
                            so if running late then put the extra     prioritizing. Once you assess it and plan
                            time to get the job done (time            out deadlines for those tasks. Then if
                            management).                              needed delegate responsibility and
                                                                      entrust them to get it done and then
                                                                      check back to answer questions and give
                                                                      feedback. Pay attention to time demands
                                                                      and see if they need support.

 2. Think about a complex   Ask employees what their expertise is.    Working at Buffalo Rock they held the
 project you led. Talk      Base tasks on the subordinates level of   Classic. He was assigned project
 about your process for     experience and comfort level. Try to      manager of setting up the booth and
 assigning tasks,           accommodate based on these criteria.      displays. Plan where to park vehicles.
 monitoring progress, and   Even if they aren’t comfortable, figure   Find out the team’s strengths and
 giving feedback.           out a way to get the job done.            weaknesses by talking to them based on
                                                                      tasks needed to be done thinking of
                            Come to them and talk about               tasks and customer service. Make teams
                            expectations, quality of work,            of 4 for building, parking trailers, etc.
                            expected deadline. No excuses, and        Use walkie talkie to communicate. He
                            encourage a sense of urgency. Explain     would check in with the team
                            a sense of pride in the work. Walk the    periodically. If needed to coach
                            different depts and see what they are     employee, identify the good, but suggest




                                                    12
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 13 of 31




                             doing, see if they have a problem.        ways to improve success rate. Give
                             Monitor their work speed.                 suggestions based on experience, but be
                                                                       open to suggestions for the other person.
                             If employee is underperforming, be        Also show them how he does it. Be
                             aware that the employee might be          aware you may have to adapt your
                             discouraged by the workload. People       communication approach, like by
                             slack off. Talk to them by                showing, and also lead by example. If
                             sympathizing and encourage them to        they get frustrated, explain safety and
                             be steady and consistent and assure       try to calm them down. A pep talk might
                             them they can get it done. Be aware       help them see they were rushing.
                             they may have problems at home and
                             encourage them to put their personal
                             problems aside and focus on the task.

3. Tell me about a time      He has experience in having a group       Had a tool program at Buffalo Rock.
when you took a complex      come into the store. Ask them open        The company wasn’t getting RTM for
situation or issue and       ended questions and ask what he can       tools so employees were taking the tools
provided a simple and        do to help. Be willing to go above and    home, causing shrink. Adopted a tool
actionable solution.         beyond and sell the whole project.        program from another company. He
                             Repeat for every customer despite         came up w/a tool exchange program
                             what department it is.                    w/Harbor Freight Tools to get money
                                                                       back. Created a tracking log. Employees
                             There is always a better way to do        had to have a tool inventory accounting
                             things: don’t get stuck up on the         before they got their last paycheck. This
                             traditional idea. Be open to new ideas.   program is still in effect to this day. It
                             Best also be willing to try your own      was a simple problem that was causing
                             way despite popular opinion.              such a big issue in many aspects of the
                             Sometimes it will take longer but he      business. Once a month the company
                             will be consistent.                       would hold meetings so that any
                                                                       employee could pitch an idea to upper
                             If trying something new relate the idea   management. If it would save the
                             to the team based on his experience of    company money they would accept it
                             the process. Suggest they be open         and move on it. The program helped
                             minded.                                   people get started easier as well as
                                                                       shrink issue. Got expert from Harbor
                                                                       Freight to help try tweak the program to
                                                                       work well for their section.


4. Describe a time when      Had an experience in this store where     Working at Lowes unloading the trucks
you motivated an             there was a lot of freight. You have to   during holiday season. Christmas in
individual or team to        lead by example and they encourage        July: 3 unloaders called in so it was just
achieve a very challenging   your team leader to work harder.          2 of them. It was slow going. Tried to
goal.                        Support them so they feel they are on     motivate the less tenured employee. But
                             a team.                                   he was still dragging. He went to store
                                                                       manager to recruit help and store
                             Tell them we got a job to do.             manager told him to recruit help. Went
                             Encourage them by telling they            around store and offered to help them in
                             accepted the job and must have taken      their depts. If the sales floor helped
                             it b/c they liked something about it.     unload truck. Recruited lumber,




                                                     13
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 14 of 31




                             The sooner we get the work done the       flooring, electrical and paint person to
                             sooner we can go home.                    help. Then fulfilled their promise in
                                                                       each department. Explained that w/o
                             These are the instructions he caters to   help they will all have to stay later
                             regarding WIIFM. We are there to do       anyway. He and Sam helped zone and
                             a job and have a sense of pride in our    swept. At the end was smiling and
                             work. Getting it done on time prevents    motivated b/c Nate got him help. They
                             the snowball effect of having more        got it all done in a reasonable amount of
                             work tomorrow.                            time. Getting help gave Sam more
                                                                       energy.

5. Think about a time        Always explain to the best of your        At Buffalo Rock they had to clock in/out
when you were                ability. Try to have a printout/memo      w/passwords but switched to new
responsible for explaining   to review. Try to field questions or      process w/badge. They had to enter
a new process or way of      offer to follow up on questions now or    through a new door and new rules on
doing something to your      questions they have in the future.        workplace etiquette. Held meeting to
team or peers.               To confirm understanding, ask if they     explain more policies, and trusted in his
                             have questions and again offer to be      good rapport w/the team. But new
                             available if they think of questions      etiquette policy would be an issue for
                             later.                                    many of the team. In the meeting he
                                                                       explained the new etiquette policy and
                                                                       procedure. Explained workplace
                                                                       etiquette in a relatable way and
                                                                       acknowledged their camaraderie but
                                                                       explained that profanity had to end and
                                                                       emphasized it was a workplace.
                                                                       Consider the guests, and explained
                                                                       examples of getting along on other
                                                                       contexts. Explained it was nothing
                                                                       against anyone but disciplinary action
                                                                       could occur and then that he has to sign
                                                                       the new policy too. He is held to the
                                                                       same standard as everyone else.


6. Describe a time when a    Had a lady who was upset. Ask if          Working at Lowes they would do
customer was not satisfied   there is anything he can do to solve      download or zone when there was no
with a situation that you    the problem. Try to help to the best of   truck to unload. A customer wanted help
handled.                     his ability even if it means seeking      w/a tub. She described it and it was
                             help from a mgr. Recently a customer      SOS. Explained ETA was 7-8 business
                             was unhappy about a PL toilet not         days. When tub came in she said it was
                             getting pulled so he was running late.    wrong. He showed store manager what
                             Randy offered to help. Sought             he ordered. Store manager offered to
                             machine to get product out of topstock    reorder. When she came in she was irate
                             and offered to assist with any other      and called Nate a liar. He apologized.
                             projects the person has.                  She wanted to cancel sale but he offered
                                                                       to reorder and go line by line to see
                                                                       where he went wrong. Confirmed his
                                                                       mistake. Got approval from store
                                                                       manager for 15% discount for




                                                     14
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 15 of 31




                                                                         inconvenience after consulting him. She
                                                                         went through w/sale. She ended up
                                                                         apologizing to Nate then thanked him
                                                                         for his patience. She did the survey and
                                                                         even complimented Nate for his
                                                                         patience.


7. Tell me about a time      Sometimes you don’t always get the          When he became a supervisor at Buffalo
you worked hard to           results you want from a person. But         Rock he worked w/Dewayne who did
overcome differences with    try to befriend that person. Put            not get the promotion. You can tell
someone and develop a        differences aside b/c you have              when someone is upset. And Dewayne
positive working             common goals. Try doing things the          stopped speaking to him. Dewayne
relationship with that       other person’s way. Seek to be a team       would give him attitude whenever he
person.                      working together. Working in paint          gave instructions. Nate went to his boss
                             department the employee may not             about the problem and boss wanted him
                             want to help Randy will take the lead       to try to handle it himself first and
                             role and lead by example to show            suggested finding a common ground.
                             them that they can do it to[o]. Several     Nate made Dwayne a lead tech and gave
                             times that has helped turn an               him more responsibility. Dewayne
                             employee around.                            accepted the new role but was training
                             The impact on him is the motivation         the team on his own way of doing things
                             to talk it out and find out what the        rather than company approved way.
                             differences are and talk out about how      Nate pulled Dewayne into office to talk
                             they might be able to get along better      about the problem. He explained the
                                                                         positive aspect of Dewayne but also
                                                                         noted what he was doing wrong.
                                                                         Explained his impression was Dewayne
                                                                         had resentment against Nate. Told him
                                                                         he wasn’t threatening but if his behavior
                                                                         didn’t change there could be
                                                                         documentation. After that conversation
                                                                         their relationship was better.


8. Describe a time when      Working in Seasonal Living. He took         At Buffalo Rock he was a supervisor.
you set a goal that had an   the lead. Joe would walk by (the mgr.)      They refurbished different equipment.
important impact on the      and see Randy’s progress is good.           One time their dept got an order for 50
store’s or company’s         Start w/big boxes first for biggest         vending machines and 20 coolers, in
bottom line.                 impact. Be safety conscious. Pack out       addition to regular work. Tried to figure
                             shelf to drive sales. His objective is to   out how to handle the extra workload.
                             get the freight 100% worked with his        Offered OT to employees for the next 3
                             best effort. Have pride in his work.        weeks, plus picking up extra shifts.
                             The goal behind this is to reduce IRG.      Most accepted. Then did same w/paint
                             Getting it done right means less work       shop. Also needed 2 from Rec’g dept.
                             later. Generates sales for the store and    Got a total of 9 guys to pick up OT.
                             take care of the customer.                  Worked an extra order from 3pm – 6pm
                                                                         every night. W/in 3 weeks they got the
                                                                         extra work done plus their regular
                                                                         workload. This success encouraged




                                                      15
           Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 16 of 31




                                                               repeat business to the company from the
                                                               same customer. Also made Saturday a
                                                               casual dress day and also radio for
                                                               music. But still be safe.


(Declaration of Tim Shelley, doc. 28-10 (“Shelley Decl.”) at ¶ 4; doc. 28-8 at 2-26).5 Shelley gave

Mitchell a score of 47 (average score of 5.88) and Albright a score of 31 (average score of 3.88).

(Doc. 28-8 at 12, 26). However, Albright’s score was a miscalculation based on Shelley’s

erroneous addition of the scores; it should have been 35 (average score of 4.4). (Shelley Depo. at

33 (120:4-11); Shelley Decl. at ¶ 5).

       Albright testified he had no problem with Shelley, and that Shelley never made any

discriminatory remarks to him. (Albright Depo. at 21 (74:9-20), 29-30 (108:13-17, 110:17-20)).

             C. Hiring Decision

       Albright testified he thought Sloan made the hiring decision because of the reference to

Albright’s age. (Albright Depo. at 21 (74:23-75:6), 30 (112:13-113:4)). However, Shelley was

the hiring manager and ultimately made the decision to select Mitchell over Albright.6 (Shelley

Depo. at 24 (82:2-85:5), 34 (124:17-125:6); Sloan Depo. at 24 (85:10-15), 26 (90:21-23), 29

(103:17-104:8), 31 (110:22-111:14)). Sloan believed that his interview “didn’t count,” but was




       5
          After he was informed not to use Sloan’s packet, Shelley transcribed his notes from
Sloan’s packet onto a clean interview packet. (Shelley Depo. at 32-33 (117:22-118:9)). This
packet is an exhibit to Shelley’s deposition.
        6
          Mitchell testified whomever was ultimately hired would report to Shelley, so he believed
Sloan had conducted the second interview to make an objective choice. (Mitchell Depo. at 34
(123:13-124:11)). To the extent Albright relies on this to support the inference Sloan was the
decisionmaker, (see doc. 29 at 12), Mitchell is factually wrong about the order of the interviews
as both parties accept it. In light of that, the inference Albright suggests would follow from
Mitchell’s testimony is not a reasonable one.


                                                16
           Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 17 of 31




not told this by anyone at Lowe’s. (Sloan Depo. at 31-32 (113:14-114:1)). Jones testified that the

managers who interview the candidates make the hiring decisions, and in his opinion Sloan’s

interview also counted. (Jones Depo. at 8 (20:5-10), 35 (128:17-129:6)).

       Shelley determined Mitchell’s interview answers were better: they “exhibited greater

initiative and understanding of the Night Stocking Manager position’s responsibilities during his

interview than Albright’s did” and “convey[ed] more clearly how Mitchell would handle the job

and perform in a given situation.” (Shelley Decl. at ¶¶ 6-7; Shelley Depo. at 25-26 (86:2-4, 87:22-

88:11, 91:23-92:1)). Shelley agreed good interview skills did not necessarily make a person a

better candidate for the actual job. (Shelley Depo. at 26 (92:2-6)). Shelley told Mitchell he got

the job because he did well on the interview. (Mitchell Depo. 14 (44:20-45:18)). Jones testified

neither Sloan nor Shelley told him why the promotion decision was made other than that Mitchell

was selected because he had had a better interview that was “more consistent with the skills and

what we were looking for.” (Jones Depo. at 39 (144:9-145:8)).

       Although Shelley was the hiring manager, Sloan informed Albright he had not gotten the

job.7 Albright believed he had not gotten the job because of his age and told Sloan as much.

(Albright Depo. at 32 (122:12-15)). Sloan did not make any comments in response to this and

“just played it off.” (Id. at 32-33 (120:14-123:15)). Albright testified he did not feel that anyone

other than Sloan discriminated against him. (Id. at 33 (125:2-6)).

       Subsequently, Mitchell did not perform well at the Night Stocking Manager job, often



       7
          Shelley did not recall whether he notified Albright that he had not gotten the position, but
testified it was probable Sloan had actually conveyed the news. (Shelley Depo. at 34-35 (125:12-
127:13)).


                                                 17
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 18 of 31




relying on Albright for information on his duties. (Shelley Depo. at 17-18 (56:17-58:16); Albright

Depo. at 33-34 (125:23-128:3); Albright Decl. at ¶¶ 11-13). Mitchell was ultimately terminated

after accruing a number of reprimands, including reprimands related to critical duties of the Night

Stocking Manager position. (Seifried Depo. at 17 (54:6-55:23)).

                                               Analysis

       Under the ADEA, it is unlawful for employers to discriminate against employees who are

over forty years old “because of” their age. See 29 U.S.C. §§ 623(a)(1), 631(a). The Supreme

Court has explained that this standard requires an ADEA plaintiff to show “but-for” causation.

Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009). “[A] but-for test directs us to change

one thing at a time and see if the outcome changes. If it does, we have found a but-for cause.

Bostock v. Clayton Cty., Georgia, --- U.S. ----, 140 S. Ct. 1731, 1739 (2020).

        When a plaintiff bases his ADEA claim on circumstantial evidence, the court generally

applies the burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S.

792, 800 (1973). Sims v. MVM, Inc., 704 F.3d 1327, 1332 (11th Cir. 2013) (“following Gross, we

have continued to evaluate ADEA claims based on circumstantial evidence under the McDonnell

Douglas framework”). Under the McDonnell Douglas framework, “the plaintiff bears the initial

burden of establishing a prima facie case of discrimination by showing (1) that [he] belongs to a

protected class, (2) that [he] was subjected to an adverse employment action, (3) that [he] was

qualified to perform the job in question, and (4) that [his] employer treated ‘similarly situated’

employees outside [his] class more favorably.” Lewis v. City of Union City, Georgia, 918 F.3d

1213, 1220–21 (11th Cir. 2019) (citation omitted). If the plaintiff makes this showing by a

preponderance of the evidence, the burden shifts to the defendant employer to show a legitimate,



                                                18
            Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 19 of 31




nondiscriminatory reason for its actions. Id. at 1221 (citing Tex. Dep’t of Cmty. Affairs v. Burdine,

450 U.S. 248, 253 (1981)); Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

If the defendant makes this showing, the burden shifts back to the plaintiff to “demonstrate that

the defendant’s proffered reason was merely a pretext for unlawful discrimination, an obligation

that “merges with the [plaintiff’s] ultimate burden of persuading the [factfinder] that she has been

the victim of intentional discrimination.” Lewis, 918 F.3d at 1221 (citing Burdine, 450 U.S. at

256).

        Here, Lowe’s does not challenge Albright’s prima facie case.8 (See doc. 26 at 17-18).

Instead, Lowe’s bases its motion on the absence of evidence of pretext. (See id.). In response,

Albright casts doubt on Lowe’s legitimate, nondiscriminatory reason for its failure to promote him,

(doc. 29 at 17-24), then argues he can show pretext, (id. at 24-29). Albright also contends he has

shown a “convincing mosaic of circumstantial evidence” to support an inference of intentional

discrimination, even without relying on the McDonnell Douglas framework. (Id. at 29-31).

              A. Legitimate Nondiscriminatory Reason

        A defendant bears an “exceedingly light” burden to show a legitimate, nondiscriminatory

reason for its decision. Perryman v. Johnson Prods., Inc., 698 F.2d 1138, 1142 (11th Cir. 1983).

“The employer need only offer admissible evidence sufficient to raise a genuine issue of fact as to




        8
          In the specific case of a failure-to-promote case alleging age discrimination, the plaintiff
can establish a prima facie case by showing: “(1) that he was a member of the protected group of
persons between the ages of forty and seventy; (2) that he was subject to adverse employment
action; (3) that a substantially younger person filled the position that he sought or from which he
was discharged; and (4) that he was qualified to do the job for which he was rejected.” Rodriguez
v. Secretary, U.S. Dept. of Homeland Sec., 608 Fed. Appx. 717, 719-20 (11th Cir. 2015). The
summary judgment evidence supports each of these elements.


                                                 19
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 20 of 31




whether it had a legitimate reason for not [promoting] the plaintiff.” Turnes v. AmSouth Bank, NA,

36 F.3d 1057, 1061 (11th Cir. 1994). A defendant’s explanation must be “clear and reasonably

specific.” Conner v. Fort Gordon Bus Co., 761 F. 2d 1495 (11th Cir. 1985) (citing Burdine, 450

U.S. at 258).

       Lowe’s nondiscriminatory reason is simple: Mitchell was promoted because he scored

higher on the interview than Albright, not because he was younger. (Doc. 26 at 17). Shelley

administered interview questions to both candidates and scored Mitchell higher than Albright on

the interview matrices. He based this score on his belief that Mitchell’s answers “exhibited greater

initiative and understanding of the Night Stocking Manager position’s responsibilities during his

interview than Albright’s did” and “convey[ed] more clearly how Mitchell would handle the job

and perform in a given situation.” The interview instructions provided by Lowe’s direct that the

candidate with the higher score is generally to be selected, which is what Shelley ultimately did.

Albright responds that Lowe’s has failed to meet its burden because Sloan was also a

decisionmaker for whom Lowe’s has failed to articulate a legitimate nondiscriminatory reason,

and because its basis for promoting Mitchell over him was entirely subjective. (Doc. 29 at 17).

       Albrights’ first argument hinges on his contention there is a factual dispute as to whether

Sloan was a decisionmaker who “played a role at least equal to, if not greater than, Shelley’s role

in determining the promotion selection,” (doc. 29 at 18-19), and that Lowe’s failed to mention

Sloan’s involvement at all in the argument section of its brief, (id. at 19-20). This misses the mark.

First, while Albright points to Shelley’s testimony that his understanding was that Jones and Sloan

were involved in the decision as to which candidates to select for interviews, this is not relevant to

who made the overall decision to hire Mitchell; at most, it shows that Sloan had some role in the



                                                 20
            Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 21 of 31




hiring process, which is not in dispute.9 Second, regardless of whether Sloan’s scores “counted”

in or influenced the decision-making process, the undisputed evidence is that Sloan left the final

decision up to Shelley. It is reasonable to consider Sloan’s alleged ageist bias and influence over

Shelley at the pretext stage because he was, potentially, “an integral part of the [hiring] process,”

see Schoenfeld v. Babbitt, 168 F.3d 1257, 1268 (11th Cir. 1999), but this does not impact whether

Lowe’s proffered nondiscriminatory reason is legitimate such that it can meet its light burden at

this stage.

        As for the subjectivity of the interview process, it is accurate that the scoring method is

based on a subjective evaluation of the interviewee’s answers.10 Albright initially relies on Harris

v. Birmingham Bd. of Educ., 712 F.2d 1377 (11th Cir. 1983) for the proposition that “[t]he failure

to establish fixed or reasonably objective standards or procedures for hiring is a discriminatory

practice. (Doc. 29 at 23) (citing Harris, 712 F.2d at 1083). However, the en banc Eleventh Circuit

expressly held in a case postdating Harris that “[s]ubjective reasons can be just as valid as

objective reasons,” and that in case of “any inconsistency between our past decisions and our

decision today . . . the rule we announce today controls.” Chapman v. AI Transp., 229 F.3d 1012,

1034-35 (11th Cir. 2000). Chapman requires an employer asserting a subjective reason for an

employment decision to “articulate[] a clear and reasonably specific factual basis upon which it




        9
          Furthermore, it is unclear how it would bolster Albright’s case that Sloan held an age-
related animus against him to show that Sloan participated in selecting him for an interview.
        10
           Albright argues the scoring criteria could have been manipulated by bias to provide a leg
up to a preferred candidate, (doc. 20 at 23), but this is an argument about the falsity of his score
and not whether subjectivity dooms Lowe’s purportedly nondiscriminatory reason for promoting
Mitchell. Consequently, it is discussed below in the pretext context.


                                                 21
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 22 of 31




based its subjective opinion.” Id. The Eleventh Circuit distinguished a situation in which an

employer asserted it failed to hire a candidate because “I did not like his appearance”—a legally

insufficient justification—from a situation in which it stated “‘I did not like his appearance because

his hair was uncombed and he had dandruff all over his shoulders,’ or ‘because he had his nose

pierced,’ or ‘because his fingernails were dirty,’ or ‘because he came to the interview wearing

short pants and a T-shirt’”—each of which would qualify as a legitimate, nondiscriminatory reason

because it provides the specific reasoning underlying the subjective opinion. Id. What matters is

that the factors the employer cites are “capable of objective evaluation.” Id. at 1035 (quoting

EEOC v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1280 n.17 (11th Cir. 2000)).

       To demonstrate the factors Shelley cited are not adequate, Albright points to Casey v.

Clayton Cty., Ga., 2006 WL 870379 (N.D. Ga. Mar. 30, 2006), a case in which a court found an

employer’s proffered reason insufficient. (Doc. 29 at 19-20). In that case, the employer was asked

repeatedly to provide a more specific basis for a hiring decision, but could say only that the hired

candidate “appeared more knowledgeable” and that “her presentation was better.” Casey, 2006

WL 870379 at *10. Here, though, Shelley provided more than simply stating that Mitchell

interviewed better. Shelley provided the basis for his subjective opinion: an interviewee’s answers

provided insight into how the interviewee would perform in the job, and Mitchell’s answers were

more consistent with the job he was being asked to do and exhibited greater initiative and

understanding of the position. This is more like the reason the Eleventh Circuit found sufficient

in Chapman, in which one interviewer stated the plaintiff “was not very concise with his answers”

and “did not take an aggressive approach in asking me questions about the position,” and the other

interviewer indicated he “had more confidence in [the hired candidate] in the way he presented his



                                                 22
           Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 23 of 31




work history.” 229 F.3d at 1035. As the Chapman court observed, “[t]raits such as ‘common

sense, good judgment, originality, ambition, loyalty, and tact’ often must be assessed primarily in

a subjective fashion . . . yet they are essential to an individual’s success in a supervisory or

professional position.” 229 F.3d at 1034 (quoting Watson v. Fort Worth Bank & Trust, 487 U.S.

977, 991 (1988)). There is no requirement that Lowe’s make a detailed connection between

specific job skills and Albright’s purportedly inadequate answers, any more than the interviewer

in Chapman was required to elaborate on his confidence in the way the hired candidate presented

his work history.11 Furthermore, the reasons Shelley cited are capable of objective evaluation

because evidence regarding the position’s qualifications and Shelley’s notes of the interview are

part of the summary judgment record.        Lowe’s has met its burden to show a legitimate,

nondiscriminatory reason for not promoting Albright, and the burden shifts back to him to show

pretext.

             B. Pretext

       “The inquiry into pretext requires the court to determine, in view of all the evidence,

‘whether the plaintiff has cast sufficient doubt on the defendant’s proffered nondiscriminatory

reasons to permit a reasonable factfinder to conclude that the employer’s proffered legitimate




       11
           Albright points out one interviewer in Chapman, Wogsland, did make a more explicit
connection between the plaintiff’s non-concise answers and the job requirements: the concision
required to communicate with technicians. (Doc. 29 at 22). However, the Eleventh Circuit
explicitly found that the other interviewer, Turnquist, who made no such connection, also provided
a reasonably clear and specific explanation for his subjective assessment the plaintiff had given a
worse interview. Chapman, 229 F.3d at 1035. Shelley’s explanation here is considerably more
detailed than Turnquist’s was in Chapman.



                                                23
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 24 of 31




reasons were not what actually motivated its conduct.’” Crawford v. Carroll, 529 F.3d 961, 976

(11th Cir. 2008). A pretextual reason is not only one that is false but one that conceals an actual,

discriminatory reason. Brooks v. County Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1163

(11th Cir. 2006).      A plaintiff may show pretext by demonstrating “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could find them unworthy of

credence.” Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997).

       Albright offers three arguments to support pretext: Sloan’s biased comments, Lowe’s

deviations from its usual hiring practices, and the disparity in qualifications between the two

candidates. None of these suffice.12

   1. Biased Comments

       Albright’s pretext argument starts by pointing to Sloan’s allegedly biased comments about

his age. (Doc. 29 at 24-26). This does not directly establish pretext because Shelley, and not

Sloan, was the decisionmaker (although Shelley’s role as a potential “cat’s paw” for Sloan in the

hiring process is discussed further below). And it does not suffice for Sloan in any case because

the comments, even viewed in the light most favorable to Albright, do not reflect animus.

       There are two instances in the record of Sloan’s age-related comments: Sloan pointing




       12
           Although Albright contends it is difficult for him to prove the falsity of Lowe’s reasons
for selecting Mitchell over him, (see, e.g., doc. 29 at 21 n.14), the undersigned emphasizes that the
main problem with his pretext arguments, as discussed below, is that Albright cannot show the
second part of the pretext inquiry: that the real reason was age-based discrimination. See Brooks,
446 F.3d at 1163 (a reason is not pretext for discrimination “unless it is shown both that the reason
was false, and that discrimination was the real reason.”) (emphasis in original).



                                                 24
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 25 of 31




Albright out as the oldest or longest-tenured employee, and Sloan commenting “you and I don’t

usually get interviews” prior to interviewing Albright. Taking the evidence favorably to Albright,

both of these comments are about Albright’s age. That said, it is unclear how either shows

discriminatory animus. Albright contends these demonstrate Sloan “believed younger employees

were more deserving of interviews and promotions,” (doc. 29 at 25), but that does not square with

Albright’s simultaneous contention Sloan helped select Albright for an interview. As Lowe’s

observes, (doc. 30 at 10-11), a reasonable jury could not believe Sloan, who is close in age to

Albright, set aside his age-related bias in helping Albright get the type of interview the two older

men “don’t usually get,” then scored Albright lower at the interview stage due to age-related bias.

And recognizing Albright as the oldest employee at a storewide function is neutral at worst,

complimentary at best. See Johnson v. Gestamp Alabama, LLC, 946 F. Supp. 2d 1180, 1204 (N.D.

Ala. 2013) (compliments such as “you look great for your age” showed awareness of plaintiff’s

age, but did not support discriminatory motive for termination). Sloan’s failure to explicitly deny

Albright’s allegation that Albright was not promoted because of his age and “just play[ing] it off”

is potentially more on point, although Sloan’s apparent silence is not itself a biased comment.

However, it is unreasonable to stretch Albright’s vague testimony regarding Sloan’s response to a

tacit admission of discrimination, particularly when Shelley—a concededly unbiased actor—

scored Albright and Mitchell similarly to how Sloan scored them. None of Sloan’s comments are

sufficient to show pretext, nor is his response to Albright’s accusation of age-related bias.

   2. Deviations from Policy

       Albright’s second argument is that Lowe’s deviated from its usual policies in the interview

process. (Doc. 29 at 26-28). “Standing alone, deviation from a company policy does not



                                                 25
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 26 of 31




demonstrate discriminatory animus.” Mitchell v. USBI Co., 186 F.3d 1352, 1355-56 (11th Cir.

1999). Rather, “[t]o establish pretext, a plaintiff must show that the deviation from policy occurred

in a discriminatory manner.” Rojas v. Fla., 285 F.3d 1339, 1344 n.4 (11th Cir. 2002).

       The most serious deviation, in Albright’s telling, is Shelley’s use of Sloan’s interview

packet. The undisputed evidence is that Shelley had Mitchell’s packet, but not Albright’s.

Albright argues because “Shelley does not remember whether he obtained both candidates’

packets, and because Sloan interviewed both candidates on the same day and turned both packets

back in to Jones, a reasonable jury could infer that Shelley had both packets.” (Doc. 29 at 26).

But Shelley did not testify that he did not remember whether he picked up Albrights packet; he

testified he did not recall doing so, and that in any case he had not used Albright’s packet in

Albright’s interview. (Shelley Depo. at 30-31 (109:21-110:20)). Shelley also testified he did not

pay attention to Sloan’s notes. (Id. at 33 (118:14-20)). Albright casts this last piece of testimony

as not credible, (doc. 29 at 26), but the court does not make such determinations at summary

judgment.    Albright points to no evidence to contradict Shelley’s testimony such that the

undersigned could draw an inference in Albright’s favor on the basis of anything other than

speculation. Nor is it implausible that Shelley did not rely on Sloan’s notes in his interview.

Shelley’s notes are quite different from Sloan’s, and, although the interview questions were

identical, Mitchell provided some different responses at each interview. For example, asked to tell

the interviewer about “a time when you took a complex situation or issue and provided a simple

and actionable solution,” Mitchell described an experience unloading trucks at a Lowe’s store to

Sloan, (see doc. 28-5 at 29), but provided an example of a Buffalo Rock tool project to Shelley,

(see doc. 28-8 at 6).



                                                 26
         Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 27 of 31




        In any case, as Lowe’s points out, Albright’s argument attempts to graft Sloan’s allegedly

discriminatory motive onto Shelley, who made the actual hiring decision. This is a cat’s paw

argument, although Albright does not use that specific term. A “cat’s paw” theory of recovery

applies where a plaintiff shows that the decisionmaker followed a biased recommendation without

independently investigating that recommendation. Stimpson v. City of Tuscaloosa, 186 F.3d 1328,

1332 (11th Cir. 1999). In such a case, the recommender is using the decisionmaker as a mere

conduit, or “cat’s paw” to give effect to the recommender’s discriminatory animus. Id. at 1132.

Under this theory, if the decision-making party followed the biased recommendation without

independent investigation—essentially acting as a rubber stamp—then the recommender’s

discriminatory animus is imputed to the decisionmaker. Id. at 1331–32. If, however, a

decisionmaker conducts his own evaluation and makes an independent decision, the decision is

free of the taint of a biased subordinate employee. Pennington v. City of Huntsville, 261 F.3d 1262,

1270–71 (11th Cir. 2001). See also Crawford, 529 F.3d at 979. Here, notwithstanding Sloan’s

role in the hiring process (e.g., selecting candidates for interviews and conducting the first round

of interviews), the undisputed evidence is that Shelley did not discuss scores with Sloan or talk to

him before the interview, conducted his own interviews, provided his own scores and notes for

both candidates (regardless of whether he saw Sloan’s scores or notes for Mitchell), and based his

ultimate decision on the results of the two candidates’ interviews with him. Whatever Sloan’s

motive, Shelley made a separate inquiry and exercised separate judgment, so Albright’s cat’s paw

theory fails.

        Albright also argues the interviewers’ failure to ask Mitchell and Albright about their work

experience was a deviation from policy that diminished the importance of his relevant work



                                                27
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 28 of 31




experience and left the interviewers solely reliant on their subjective evaluations of the candidates’

answers to the eight interview questions. (Doc. 29 at 27). First, Albright does not demonstrate

how this was discriminatory, i.e., that it had anything to do with his age. Second, to the extent this

was a deviation from Lowe’s policies, it is a deviation that had nothing to do with how the

interviews are scored. Even if Shelley and Sloan had asked the candidates about their work

experience, the interview guidelines do not require the interviewer to assign any score to the

preliminary “stage-setting” questions or to take those into account in scoring the eight interview

questions; by its own terms, the question requesting the candidates explain their work experience

is not part of the formal interview. Albright does not indicate how he would have scored higher,

or how the subjectivity of the interview questions would have been mitigated, had Sloan and

Shelley followed the guidelines more specifically. Finally, the eight interview questions ask

candidates for specific examples of past projects and work experiences, so Albright and Mitchell

were both free to bring up their work histories in response—as Shelley testified, (see Shelley Depo.

at 25 (87:5-15)).13

       Finally, Albright points to “the selection of only two, as opposed to the required three,

candidates for interviews and Lowe’s failure to check the accuracy of Mitchell’s




       13
           To the extent Albright argues Sloan and Shelley sabotaged the interview process by
failing to ask him follow-up questions that might have helped him while asking Mitchell follow-
up questions, it is unclear that follow-up questions are uniformly helpful to a candidate. An
interviewer might follow up when a candidate provides a dubious answer, or the candidate may
stumble when asked to provide more granular detail. Additionally, Albright points to no evidence
indicating Shelley had a discriminatory motive at all, including in failing to ask follow-ups; in fact,
Albright testified he had no problems with Shelley, (Albright Depo. at 21 (74:19-22)), and that he
felt no one other than Sloan discriminated against him, (id. at 33 (126:2-6)).


                                                  28
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 29 of 31




resume/application.” (Doc. 29 at 28). Selecting two candidates was consistent with Lowe’s policy

at the time of the interviews. And even if Lowe’s HR failed to adequately vet Mitchell when

reviewing his application or resume, it is unclear how this demonstrates the interview process,

which relied on different criteria, was pretextual. Most importantly, neither of these have anything

to do with the candidates’ ages.

   3. Candidate Qualifications

       Albright’s final example of pretext is the disparity in the candidates’ qualifications.

“[Q]ualifications evidence may suffice, at least in some circumstances, to show pretext.” Ash v.

Tyson Foods, Inc., 546 U.S. 454, 457 (2006). “In the context of a promotion, a plaintiff cannot

prove pretext by simply arguing or even showing that he was better qualified than the person who

received the position he coveted.” Springer v. Convergys Customer Mgmt. Group Inc., 509 F.3d

1344, 1349 (11th Cir. 2007) (cleaned up). “A plaintiff must show not merely that the defendant’s

employment decisions were mistaken but that they were in fact motivated by [age].” Id. And a

plaintiff must show “the disparities between the successful applicant’s and his own qualifications

were ‘of such weight and significance that no reasonable person, in the exercise of impartial

judgment, could have chosen the candidate selected over the plaintiff.’” Id. (citation omitted).

       Here, Albright points to his greater experience in all relevant categories. However, these

were not the only qualifications for the position. Lowe’s policy specifically centers around

candidate interviews. Albright disputes the wisdom of this policy, but that does not and cannot

demonstrate pretext. See Chapman, 229 F.3d at 1030 (“Provided that the proffered reason is one

that might motivate a reasonable employer, an employee must meet that reason head on and rebut

it, and the employee cannot succeed by simply quarreling with the wisdom of that reason.”);



                                                29
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 30 of 31




Alexander v. Fulton County, Ga., 207 F.3d 1303, 1341 (11th Cir. 2000) (holding, in Title VII race

discrimination case, “it is not the court’s role to second-guess the wisdom of an employer’s

decisions as long as the decisions are not racially motivated.”). What Albright does not dispute,

and what the record supports, is that Mitchell was also qualified for the Night Stocking Manager

position. The undersigned cannot say that the disparity between Albright and Mitchell is such that

no reasonable employer would have chosen Mitchell over Albright when the interview process is

taken into account.14

       Because Albright has failed to show Lowe’s reasons for promoting Mitchell over him were

pretextual, he cannot pass through the McDonnell Douglas framework.

            C. Convincing Mosaic

       Finally, Albright argues he may survive summary judgment because the record contains “a

convincing mosaic of circumstantial evidence that would allow a jury to infer intentional

discrimination by the decisionmaker.” (Doc. 29 at 29-30) (quoting Smith v. Lockheed-Martin

Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). A plaintiff may show a “convincing mosaic” through

evidence that falls into any of a number of broad categories, such as “(1) suspicious timing,

ambiguous statements . . . and other bits and pieces from which an inference of discriminatory

intent might be drawn, (2) systematically better treatment of similarly situated employees, and (3)

that the employer’s justification is pretextual.” Lewis v. City of Union City, Georgia, 934 F.3d

1169, 1185 (11th Cir. 2019) (citation and internal quotation marks omitted). “The critical decision




       14
         Albright notes, here and elsewhere, that Mitchell failed to adequately perform the Night
Stocking Manager role. (Doc. 29 at 28, 29 n.19). This is not material to the actual decision to
promote Mitchell.


                                                30
        Case 2:18-cv-01005-JHE Document 31 Filed 03/29/21 Page 31 of 31




that must be made is whether the plaintiff has ‘create[d] a triable issue concerning the employer’s

discriminatory intent.’” Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1336 (11th Cir.

2015) (quoting Smith, 644 F.3d at 1328).

       Albright’s convincing mosaic argument is essentially a rehash of all the arguments above,

stripped out of the McDonnell Douglas framework. The thrust of this is that Sloan’s bias infected

the promotion process, and influenced Shelley’s decision. For the same reasons Albright has failed

to show Sloan’s comments regarding age support pretext, he has also failed to demonstrate that

the comments are part of a convincing mosaic of evidence supporting discriminatory intent.

Furthermore, because Shelley was the decisionmaker, and Albright has failed to show Shelley was

Sloan’s cat’s paw, Albright could not impute Sloan’s motive to Shelley in any case. Accordingly,

Lowe’s is entitled to summary judgment.

                                             Conclusion

       For the reasons stated above, Lowe’s motion for summary judgment is GRANTED. A

separate order will be entered.

       DONE this 29th day of March, 2021.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                31
